Case 1:19-cv-11114-LAP Document 8 Filed 01/27/20 Page 1 of 2

DLA Piper LLP (us)

1251 Avenue of the Americas, 27th Floor
New York, New York 10020-1104
www.dlapiper.com

 

DLA PIPER
a Robert C. Santoro
robert.santoro@dlapiper.com
T 212.335.4557
F 917.778.8557

  
 
 
  

   

January 27, 2020 jeaneplbeet ig me RC ramen
VWiA ECF ius DC cin Y
f2$ 7
The Honorable Lorna G. Schofield | pOCUBENT
United States District Judge } Sick
Thurgood Marshall i
United States Courthouse '
40 Foley Square

New York, N¥ 10007

Re: Estate of Michael Heiser, et al. v. Clearstream Banking, S.A.,
Case No, 19-cv-11114

Letter Seeking Stay of Case
Dear Judge Schofield:

This office is counsel to the Estate of Michael Heiser, ef a/, the Petitioners in the above-
referenced action (the “Petitioners”). | am writing on behalf of the Petitioners and the respondent
Clearstream Banking, S.A. (‘Clearstream’). There are currently three other cases pending before Judge
Preska which are related judgment enforcement proceedings filed by judgment creditors of the Islamic
Republic of Iran ("Iran"): Peterson ef al. v. Islamic Republic of Jran et al, No. 13 Civ. 9195 (LAP)
(‘Peterson Il"), Levin et al. v. Clearstream Banking S.A. et al, Case No. 1:18-cv-12217 (LAP} (“Levin’);
and Haviish et al. v. Clearstream Banking S.A. et ai., No. 16-cv-8075 (LAP) (“Haviish’). All of these cases,
including the above-captioned case, seek to execute on the same assets based on similar legal theories.
The Petitioners are simultaneously filing a Related Case Statement with respect to Levin, Peterson ii, and
Haviish and believe that the present matter should be transferred to Judge Preska pursuant to Rule 13 of
the Rules for the Division of Business among District Judges.

The oldest of these three cases is Peterson if. Clearstream, Bank Markazi, and Banca UBAE,
S.p.A. filed petitions for certiorari in the United States Supreme Court seeking review of the United States
Court of Appeals for the Second Circuit's decision in Peterson ff. See Peterson v. Islamic Republic of
fran, 876 F.3d 63 (2d Cir. 2017). Gn March 1, 2018, the Second Circuit stayed the issuance of the
mandate in Peterson I! pending the resolution of these petitions for certiorari. On January 13, 2020, the
Supreme Court Issued a summary disposition granting the parties’ petitions for certiorari, vacating the

 

1 By joining in this letter, Clearstream does not waive and expressly preserves all defenses to the claims asserted,
including without Hmitation defenses based upon lack of personal jurisdiction or improper venue.

EASTVI7164 1765.2

 

 
Case 1:19-cv-11114-LAP Document 8 Filed 01/27/20 Page 2 of 2

 

January 27, 2020
Page Two

Second Circuit’s judgment, and remanding the case to the Second Circuit for further consideration in light
of the National Defense Authorization Act for Fiscal Year 2020, Pub. L. No. 116-

' ___ (8. 1790), which
contains provisions concerning the assets identified in Peterson I/

The Haviish and Levin actions have been stayed since their inception in light of the various
appellate proceedings in Peterson ii, The outcome of the ongoing appellate proceedings in Peterson i! is

likely to bear significantly on the conduct of the present matter. For this reason, the parties believe that
__- the present action should be stayed pending resolution of the Peterson Ii appeal

\

§

| Petitioners have requested, and Clearstream has agreed, to waive service of the summons.
| Accordingly, in the absence of the requested stay, the parties agree that Clearstream will have 90 days
from today to answer or file a motion under Rule 12. In waiving service, Clearstream retains and
i

preserves all other defenses and objections to the lawsuit, including but not limited to lack of personal
jurisdiction and venue.

This office remains available to answer any questions the Court may have

    

 

Respectfuily,
a Fe Robert Cok
UNLEED STATES ‘DISTRICT JUDGE
fie /! Be
co:

Benjamin S. Kaminetzky (ben.kaminetzky@davispolk.com)
Gerard McCarthy (gerard. mccarthy@davispolk.com)

EASTV171841765.2

 
